DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Upon consideration, the previous rejection of record was withdrawn in light of new amendments. However new rejection is applied to the amended claims. All changes made in the  rejection are necessitated by the amendment. 

Response to Arguments
Applicant’s arguments with respect to claim(s)  1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Publication No. 2008/0118843 hereinafter Tarnopolsky. 
Regarding Claim 1, Tarnopolsky teaches a rechargeable lithium battery comprising: a first electrode; a second electrode; a separator between the first electrode and the second electrode (see figure 1, paragraph 60); and an electrolyte that comprises: a phosphorus based compound [tris(trimethylsilyl) phosphite] (paragraph 32); a linear carbonate; a cyclic carbonate: and a Li-containing salt (paragraphs 37, 42); wherein the second electrode is a Si-base electrode (paragraph 62). 
Regarding Claims 3-4, Tarnopolsky teaches that the phosphorus based compound is [tris(trimethylsilyl) phosphite] (paragraph 32). 
Regarding Claims 5-9, Tarnopolsky teaches that the linear carbonate is ethyl methyl carbonate (EMC), and the cyclic carbonate is ethylene carbonate (EC) or fluoroethylene carbonate (paragraphs 40, 42, 50). 
Regarding Claims 10-11 Tarnopolsky teaches that the Li-containing salt is a fluorinated Li salt and a concentration of about 1 M or more (paragraphs 37-38). 
Regarding Claims 12-15, Tarnopolsky teaches that the Si-based anode comprises greater than 0% and less than about 90% by weight of Si particles and further includes carbon material (paragraphs 62-63). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729